USCA4 Appeal: 22-6715      Doc: 6         Filed: 11/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6715


        CALVIN MOORE,

                            Plaintiff - Appellant,

                     v.

        MR. WITHAM, Warden; MRS. CARTER, Head Nurse; MRS. TARASOVA,
        Doctor,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T.S. Ellis, III, Senior District Judge. (1:21-cv-00650-TSE-JFA)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Calvin Moore, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6715      Doc: 6         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Calvin Moore appeals the district court’s order dismissing without prejudice his 42

        U.S.C. § 1983 complaint for failure to comply with the court’s order. On appeal, we

        confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

        Moore’s informal brief does not challenge the basis for the district court’s disposition, he

        has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

        177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

        rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

        district court’s order.   We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




                                                     2